                                                                                        FILED
                                                                               2018 Oct-30 PM 02:52
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


AXIS SURPLUS INSURANCE                    )
COMPANY,                                  )
                                          )
      Plaintiff,                          )   Civil Action Number
                                          )    2:18-cv-01068-AKK
vs.                                       )
                                          )
DOMINGO VALLES, et al.,                   )
      Defendants.                         )


                          MEMORANDUM OPINION

      AXIS Surplus Insurance Company filed this action pursuant to 28 U.S.C.

§§ 1332 (a) and 2201, seeking a declaration that it has no duty to defend or

indemnify Centremarc Construction Company, LLC and Garcia Building

Company, LLC for claims asserted against them in an underlying case Domingo

Valles filed in state court. Doc. 1. Centremarc and Garcia Building both assert

counterclaims against AXIS, seeking, among other things, a declaration that AXIS

has a duty to defend them in the underlying lawsuit. Docs. 7 at 6-11; 46 at 16-27.

      This action is presently before the court on Valles’ and Garcia Building’s

motions to dismiss, docs. 14; 32, which Centremarc joins, doc. 39. For the reasons

explained below, the court finds that (1) AXIS’s claims regarding its duty to

indemnify are not ripe, (2) AXIS’s claims regarding its duty to defend do not meet
the amount in controversy requirement, and (3) Centremarc’s and Garcia

Building’s counterclaims do not provide an independent basis for this court to

exercise jurisdiction over this case.

I.    STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(1) authorizes a motion to dismiss

based on the defense that the court lacks subject-matter jurisdiction. “Attacks on

subject matter jurisdiction under Rule 12(b)(1) come in two forms, ‘facial’ and

‘factual’ attacks.” Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir.

2003) (citation omitted). Facial attacks to jurisdiction are based on the allegations

in the complaint, which the court must take as true in deciding whether to grant the

motion.    Id.   “Factual attacks challenge subject matter jurisdiction in fact,

irrespective of the pleading,” and the court may consider extrinsic evidence when

deciding a factual attack to jurisdiction. Id. In such a case, “the trial court is free

to weigh the evidence and satisfy itself as to the existence of its power to hear the

case.” Id. at 925 (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir.

1990)).

II.   GENERAL BACKGROUND

      AXIS issued a commercial general liability policy to Garcia Building that

names Centremarc as an additional insured, with effective dates of coverage from

April 11, 2015 to April 11, 2016. Doc. 1 at 4, 8. With certain exceptions and


                                          2
exclusions, the policy requires AXIS to indemnify Garcia Building and Centremarc

if they are liable for damages due to bodily injury, as defined by the policy, and to

defend Garcia Building and Centremarc for any suit seeking such damages. Id. at

5-7. In October 2015, Valles filed the underlying lawsuit against Garcia Building

and Centremarc for injuries he sustained in an accident at a construction site. Id. at

11-12. AXIS is defending Garcia Building and Centremarc in Valles’s lawsuit

pursuant to a reservation of rights. Id. at 15. AXIS now asks the court to declare

that it has no duty to indemnify or defend Garcia Building and Centremarc. Id. at

20-21. For their part, Centremarc and Garcia Building seek declarations that AXIS

has a duty to defend and indemnify them. Docs. 7 at 7-8; 46 at 17-18. Centremarc

and Garcia Building also assert breach of contract and tort counterclaims against

AXIS for the alleged failure to provide coverage for the underlying action. Docs. 7

at 8-11; 46 at 18-27.

III.   ANALYSIS

       A.     AXIS’s duty to indemnify claims

       The defendants first argue that the duty to indemnify claims are not ripe.

Docs. 14 at 3-8; 32 at 2-3; 39. Indeed, because the underlying action is still

pending,1 there has been no determination regarding Garcia Building’s and


       1
         The Circuit Court of Jefferson County recently granted Garcia Building summary
judgment in the underlying lawsuit. Doc. 31-2 at 2. However, Valles has moved to reconsider.
Doc. 44-2. Thus, the claims regarding AXIS’s duty to indemnify Garcia Building are not moot.
                                             3
Centremarc’s liability in the underlying action, and, as such, the duty to indemnify

claims are not ripe for consideration. See Allstate Ins. Co. v. Employers Liab.

Assurance Corp., 445 F.2d 1278, 1281 (5th Cir. 1971) (citation omitted) (“[N]o

action for declaratory relief will lie to establish an insurer’s liability in a policy

clause contest [] until a judgment has been rendered against the insured since, until

such judgment comes into being, the liabilities are contingent and may never

materialize.”); Hartford Cas. Ins. Co. v. Merchants & Farmers Bank, 928 So. 2d

1006, 1013 (Ala. 2005) (per curiam). Therefore, the court lacks subject matter

jurisdiction over these claims. See Cheffer v. Reno, 55 F.3d 1517, 1523 (11th Cir.

1995) (citation omitted).

      B.     AXIS’s duty to defend claims

      Garcia Building and Centremarc argue next that the court does not have

jurisdiction over the duty to defend claims because the amount in controversy is

less than the jurisdictional threshold.    Docs. 32 at 4-5; 39.      The amount in

controversy in a declaratory judgment action is “the monetary value of the object

of the litigation from the plaintiff’s perspective.” Cohen v. Office Depot, Inc., 204

F.3d 1069, 1077 (11th Cir. 2000). In this case, it is the cost AXIS could incur to

defend Centremarc and Garcia Building.

      To aid the court in resolving this issue, AXIS submitted an affidavit

regarding its defense costs, doc. 44-1, which, unfortunately for AXIS, establishes


                                          4
that the potential defense costs fall short of the jurisdictional threshold. 2 AXIS

attests that it employed separate defense counsel for both Garcia Building and

Centremarc, and that it “would have incurred in excess of $75,000.00 defending

both Garcia Building and Centremarc through [] trial” in the underlying case. Doc.

44-1 at ¶¶ 4-5. It is settled law by now that a plaintiff may not aggregate claims

against multiple defendants to satisfy the amount in controversy requirement.

Walter v. Ne. R.R. Co., 147 U.S. 370, 374 (1893); Jewell v. Grain Dealers Mutual

Ins. Co., 290 F.2d 11, 13 (5th Cir. 1961) (citations omitted).3 Thus, in determining

whether the amount in controversy requirement is met, the court must consider the

costs AXIS expects to incur in continuing to defend Garcia Building and

Centremarc separately, not collectively. According to AXIS, its anticipated costs

for defending the underlying matter through trial in the underlying case are in

excess of $37,500 per defendant. See doc. 44-1 at ¶ 5. AXIS further attests that if

an appeal is filed, it would incur an additional $15,000 to $20,000 per defendant.

Id. at ¶ 5. Accordingly, AXIS’s total potential cost to continue defending Garcia

Building and Centremarc in the underlying action is between $52,500 and $57,500


       2
          The costs included $97,995 in costs AXIS incurred through the date it filed this lawsuit.
See doc. 44-1 at ¶ 3. However, AXIS does not seek reimbursement for these costs in this
lawsuit, see doc. 1 at 19-21, and, as such, they are not included in the court’s analysis.
       3
         The decisions of the Fifth Circuit issued before the close of business on October 1, 1981
are binding precedent in the Eleventh Circuit. Bonner v. City of Pritchard, Ala., 661 F.2d 1206,
1207 (11th Cir. 1981)).


                                                5
per defendant, which is well under the $75,000 amount in controversy requirement.

Therefore, because AXIS has failed to come forward with sufficient facts to show

that its claims satisfy the amount in controversy requirement, the court does not

have diversity jurisdiction over AXIS’s duty to defend claims.

      C.     Centremarc’s and Garcia Building’s Counterclaims

      AXIS argues alternatively that the court can exercise supplemental

jurisdiction over its claims in light of the defendants’ compulsory counterclaims.

Doc. 44 at 5-6. Indeed, if a compulsory counterclaim provides an independent

basis for federal jurisdiction, a district court may, in its discretion, exercise

supplemental jurisdiction over a plaintiff’s claims that do not satisfy the amount in

controversy requirement. See 14AA CHARLES ALAN WRIGHT & ARTHUR R.

MILLER, FEDERAL PRACTICE       AND   PROCEDURE § 3706 at 218-219.         The court

declines to do so here because it does not have jurisdiction over Centremarc’s and

Garcia Building’s counterclaims seeking a declaration that AXIS has a duty to

defend and indemnify them in the underlying lawsuit, docs. 7 at 7-8; 46 at 17-18.

As stated previously, the legal fees to defend each defendant fall below the

jurisdictional threshold and the duty to indemnify claims are not yet ripe. See pp.

3-6, supra. Similarly, Garcia Building’s counterclaim asserting that AXIS waived

its right to dispute coverage, doc. 46 at 21-23, is not yet ripe with respect to the




                                         6
indemnity issue and does not meet the amount in controversy requirement with

respect to the duty to defend issue. See pp. 3-6, supra.

      Centremarc and Garcia Building also assert breach of contract, bad faith,

breach of the enhanced duty of good care, and fraud-based counterclaims based on

their allegations that AXIS breached the insurance policy by denying coverage for

the underlying lawsuit. Docs. 7 at 8-11; 46 at 18-21, 24-27. But, the pleadings

establish that AXIS is providing each with a defense in the underlying action. See

docs. 1 at 15; 7 at 3; 46 at 22-26; see also doc. 31-1 at 2. Although AXIS is

defending the lawsuit pursuant to a reservation of rights, docs. 1 at 15; 7 at 3; 46 at

22-26; 31-1, and filed this action seeking a declaration regarding its obligations

under the policy, there are no allegations that AXIS has withdrawn from defending

the underlying action. Moreover, because the underlying action is still pending

and no verdict has been issued against AXIS’s insureds, see p. 3, supra, AXIS has

not yet incurred an obligation to indemnify Centremarc and Garcia Building.

Thus, AXIS has not yet denied coverage for the underlying action, and the breach

of contract and tort counterclaims are not ripe for consideration. As a result, the

court does not have subject matter jurisdiction over the counterclaims.            See

Cheffer, 55 F.3d at 1523.




                                          7
IV.   CONCLUSION

      Because the court lacks subject matter jurisdiction over the claims in this

action, Valles’ and Garcia Building’s motions to dismiss, docs. 14 and 32, are due

to be granted. A separate order of dismissing this action without prejudice will be

entered. Finally, because the court concludes that it does not have jurisdiction over

this case, it will not address AXIS’s motions to strike discovery, doc. 20, and for

partial summary judgment, doc. 23.

      DONE the 30th day of October, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         8
